[exh1015001.jpg]
EXHIBIT 10.1.5 SEMI-ANNUAL AGGREGATE CATASTROPHE EXCESS OF LOSS REINSURANCE
CONTRACT Issued to Dakota Fire Insurance Company EMCASCO Insurance Company
Illinois EMCASCO Insurance Company



--------------------------------------------------------------------------------



 
[exh1015002.jpg]
Effective: January 1, 2016 2 of 16 SEMI-ANNUAL AGGREGATE CATASTROPHE EXCESS OF
LOSS REINSURANCE CONTRACT TABLE OF CONTENTS Article Page Preamble 3 1 Agreement
4 2 Retentions and Limits 4 3 Term (Continuous Contract) 5 4 Commutation 5 5
Territory 5 6 Exclusions 5 7 Trade and Economic Sanctions 5 8 Premium 6 9
Definitions 6 10 Commencement & Termination 8 11 Extra Contractual
Obligations/Excess of Policy Limits 8 12 Net Retained Liability 9 13 Original
Conditions 10 14 No Third Party Rights 10 15 Disputes 10 16 Jurisdiction 10 17
Currency 10 18 Indemnification and Errors and Omissions 11 19 Insolvency 11 20
Savings/Severability 12 21 Offset 12 22 Governing Law 12 23 Entire Agreement 12
24 Non-Waiver 12 25 Joint & Several Liability 13 26 Mode of Execution 13 Company
Signing Block 14 Attachments Nuclear Incident Exclusion Clause - Physical Damage
- Reinsurance - U.S.A. 15



--------------------------------------------------------------------------------



 
[exh1015003.jpg]
Effective: January 1, 2016 3 of 16 SEMI-ANNUAL AGGREGATE CATASTROPHE EXCESS OF
LOSS REINSURANCE CONTRACT This Semi-Annual Aggregate Catastrophe Excess of Loss
Reinsurance Contract (the “Contract”) is hereby made by and between Employers
Mutual Casualty Company ("EMCC") as the Reinsurer and Dakota Fire Insurance
Company, EMCASCO Insurance Company, and Illinois EMCASCO Insurance Company
(collectively, the “Companies”) as the Reinsureds.



--------------------------------------------------------------------------------



 
[exh1015004.jpg]
Effective: January 1, 2016 4 of 16 ARTICLE 1 AGREEMENT The Reinsureds agree to
cede and the Reinsurer (EMCC) agrees to accept premium and liability that may
accrue as a result of all Ultimate Net Loss to the extent further defined as
follows involving loss or losses caused by any natural or man caused perils, on
business in force at the inception date of this Contract, or written or renewed
during the term of this Contract, subject to the terms and conditions herein
contained. ARTICLE 2 RETENTIONS AND LIMITS A. The Reinsureds’ retention and the
Reinsurer’s liability for all Ultimate Net Loss arising out of Cat Loss
Occurrences will vary during each applicable Contract Year on a semi-annual
basis as follows: 1. First Half Retention and Limit. o For the first six months
(January 1 through June 30) of each Contract Year, the Reinsureds collectively
will retain the first Twenty Million Dollars ($20,000,000.00) of all Ultimate
Net Loss arising out of Cat Loss Occurrences during those six months (the “First
Half Catastrophe Aggregate Retention”). o For the first six months (January 1
through June 30) of each Contract Year, the Reinsurer will be liable for 100% of
all Ultimate Net Loss arising out of Cat Loss Occurrences above the First Half
Catastrophe Aggregate Retention, up to a limit of Twenty-Four Million Dollars
($24,000,000.00) during those six months (the “First Half Catastrophe Aggregate
Limit”). 2. Second Half Retention and Limit. o For the last six months (July 1
through December 31) of each Contract Year, the Reinsureds collectively will
retain the first Fifteen Million Dollars ($15,000,000.00) of all Ultimate Net
Loss arising out of Cat Loss Occurrences during those six months (the “Second
Half Catastrophe Aggregate Retention”). o For the last six months (July 1
through December 31) of each Contract Year, the Reinsurer will be liable for
100% of all Ultimate Net Loss arising out of Cat Loss Occurrences above the
Second Half Catastrophe Aggregate Retention, up to a limit of Twelve Million
Dollars ($12,000,000.00) during those six months (the “Second Half Catastrophe
Aggregate Limit”).



--------------------------------------------------------------------------------



 
[exh1015005.jpg]
Effective: January 1, 2016 5 of 16 ARTICLE 3 TERM (CONTINUOUS CONTRACT) This
Contract shall take effect at 12:01 A.M. on January 1, 2016, for Cat Loss
Occurrences commencing during the term of this Contract, and shall remain in
effect for each Contract Year thereafter until cancelled. ARTICLE 4 COMMUTATION
Commutation of amounts due under this Contract will be accomplished through
mutual agreement of the parties within 2 years of the Contract inception, and
subsequent annual renewal(s). ARTICLE 5 TERRITORY The territorial limits of this
Contract shall be identical to the territory limits of the Policies. ARTICLE 6
EXCLUSIONS This Contract shall not apply to and specifically excludes: A. Loss
or damage occasioned by war, invasion, hostilities, acts of foreign enemies,
civil war, rebellion, insurrection, military or usurped power, martial law or
confiscation by order of any government or public authority, but not excluding
loss or damage which would be covered under a standard policy form containing a
standard war exclusion. B. Mold, other than as a result of a covered peril.
ARTICLE 7 TRADE AND ECONOMIC SANCTIONS Whenever potential coverage provided by
this Contract is considered in violation of any applicable economic or trade
sanctions, any such coverage will be modified to conform to applicable law.



--------------------------------------------------------------------------------



 
[exh1015006.jpg]
Effective: January 1, 2016 6 of 16 ARTICLE 8 PREMIUM A. The Reinsureds shall
collectively pay the Reinsurer a premium of Six Million Three Hundred Ten
Thousand Dollars ($6,310,000.00) for the January 1 through June 30 catastrophe
aggregate coverage set out in Article 2 Section A.1 of the Contract for each
Contract Year the Contract remains in place (the “First Half Catastrophe
Aggregate Premium”). The First Half Catastrophe Aggregate Premium may be
renegotiated on an annual basis and will be split evenly between Quarter 1
(January 1 through March 31) and Quarter 2 (April 1 through June 30) of the
Contract Year. The First Half Catastrophe Aggregate Premium is to be paid in two
equal installments, the first installment due in April and the second
installment due in July. Balances will be settled during the duration of the
Contract via intercompany balance transfers. B. The Reinsureds shall
collectively pay the Reinsurer a premium of One Hundred Million Five Hundred
Thirty Thousand Dollars ($1,530,000.00) for the July 1 through December 31
catastrophe aggregate coverage set out in Article 2 Section A.2 of the Contract
for each Contract Year the Contract remains in place (the “Second Half
Catastrophe Aggregate Premium”). The Second Half Catastrophe Aggregate Premium
may be renegotiated on an annual basis and will be split evenly between Quarter
3 (July 1 through September 30) and Quarter 4 (October 1 through December 31) of
the Contract Year. The Second Half Catastrophe Aggregate Premium is to be paid
in two equal installments, the first installment due in October and the second
installment due in January. Balances will be settled during the duration of the
Contract via intercompany balance transfers. C. The Reinsureds shall furnish the
Reinsurer with such information as may be required by the Reinsurer for
completion of its financial statements. ARTICLE 9 DEFINITIONS A. 1. “Ultimate
Net Loss” means the catastrophe losses assumed by the Reinsureds from the EMC
Pooling Agreement, or which the Reinsureds otherwise become liable to pay. Such
loss includes Loss Adjustment Expense, any Extra Contractual Obligations, and
any Loss in Excess of Policy Limits as defined in the Extra Contractual
Obligations/Excess of Policy Limits Article for any Cat Loss Occurrence, less
any unaffiliated reinsurance recoveries received from parties providing
reinsurance coverage to the pool participants. 2. Salvages and all recoveries
(including amounts due from all other reinsurance contracts that inure to the
benefit of this Contract, whether recovered or not), shall be first deducted
from such loss to arrive at the amount of liability attaching hereunder.



--------------------------------------------------------------------------------



 
[exh1015007.jpg]
Effective: January 1, 2016 7 of 16 3. All salvages, recoveries or payments
recovered or received subsequent to loss settlement hereunder shall be applied
as if recovered or received prior to the aforesaid settlement, and all necessary
adjustments shall be made by the parties hereto. 4. The Reinsureds shall be
deemed to be “liable to pay” their portion of a loss when a judgment has been
rendered that the pool participants do not plan to appeal, and/or the pool
participants have obtained a release, and/or the pool participants have accepted
a proof of loss. 5. Nothing in this clause shall be construed to mean that
losses are not recoverable hereunder until the Reinsureds’ Ultimate Net Loss has
been ascertained. B. “Loss Adjustment Expense” means costs and expenses assumed
by the Reinsureds in connection with the investigation, appraisal, adjustment,
settlement, litigation, defense or appeal of a specific claim or loss, or
alleged loss, including but not limited to: 1. court costs; 2. costs of
supersedeas and appeal bonds; 3. monitoring counsel expenses; 4. legal expenses
and costs incurred in connection with coverage questions and legal actions
connected thereto, including but not limited to declaratory judgment actions; 5.
post-judgment interest; 6. pre-judgment interest, unless included as part of an
award or judgment; 7. a pro rata share of salaries and expenses of EMCC’s field
employees, calculated in accordance with the time occupied in adjusting such
loss, and expenses of other EMCC employees who have been temporarily diverted
from their normal and customary duties and assigned to the field adjustment of
losses covered by this Contract, to the extent such salaries and expenses have
been specifically allocated to a claim file; and 8. subrogation, salvage and
recovery expenses. “Loss Adjustment Expense” does not include salaries and
expenses of EMCC’s employees, except as provided in subparagraph (7) above, and
office and other overhead expenses. C. 1. “Cat Loss Occurrence(s)” shall mean
any one accident, casualty, disaster, or occurrence or series of accidents,
casualties, disasters or occurrences arising out of or following from one event
and coded as such in EMCC’s claims and/or accounting system records. 2 A "Cat
Loss Occurrence" must be composed of more than one Policy. D. “Contract Year”
means the period from January 1, 2016 through December 31, 2016, and each
respective 12-month period thereafter that this Contract continues in force
shall be a separate Contract Year. If this Contract is terminated, however, the
final Contract Year shall be from the beginning of the then current Contract
Year through the date of termination. In the event



--------------------------------------------------------------------------------



 
[exh1015008.jpg]
Effective: January 1, 2016 8 of 16 this Contract expires or is terminated on a
run-off basis, the run-off period shall be considered part of the Contract Year
ending on the date of expiration or termination. E. “Policy(ies)” means any
binder, policy, or contract of insurance issued, accepted or held covered
provisionally or otherwise, by or on behalf of one of the pool participants. F.
When used in reference to the Reinsureds, the term “collectively” or
“collective” refers to the Reinsureds’ total obligations or benefits as a group.
In such situations, the Reinsureds shall share the obligations and/or benefits
of this Contract according to the ratio of each Reinsured’s participation
percentage set out in the pooling agreement with EMCC to the aggregate
percentage participation of the Companies. These participation percentages are
subject to change, and any changes to the participation percentages of the
Reinsureds will apply to this Contract. G. The terms “EMC Pooling Agreement” or
“pooling agreement” refers to the agreement under which EMCC’s subsidiary and
affiliate property and casualty insurance companies (the “pool participants”)
each cede to EMCC all of their insurance business, and assume from EMCC an
amount equal to their respective participation percentages in the pool. ARTICLE
10 COMMENCEMENT AND TERMINATION A. This Contract shall take effect at 12:01 A.M.
on January 1, 2016, applying to losses occurring, or claims made, as applicable,
during the term of this Contract, and shall remain in force for an indefinite
period, but may be terminated on any January 1 by either party giving to the
other party 90 days prior notice. B. At termination of this Contract, the
Reinsurer shall be released from liability for losses occurring after
termination. C. In the event that this Contract is terminated for any reason,
the Reinsurer shall notify the Iowa Insurance Division and the North Dakota
Insurance Department. ARTICLE 11 EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY
LIMITS A. This Contract shall cover Extra Contractual Obligations, as provided
in the definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by a pool participant to settle within the Policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement, or in the preparation of the defense or in the trial of any
action against its insured or reinsured, or in the preparation or prosecution of
an appeal consequent upon such action.



--------------------------------------------------------------------------------



 
[exh1015009.jpg]
Effective: January 1, 2016 9 of 16 B. This Contract shall cover Loss in Excess
of Policy Limits, as provided in the definition of Ultimate Net Loss. “Loss in
Excess of Policy Limits” shall be defined as Loss in excess of the Policy limit,
having been incurred because of, but not limited to, failure by a pool
participant to settle within the Policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement, or in the
preparation of the defense or in the trial of any action against its insured or
reinsured, or in the preparation or prosecution of an appeal consequent upon
such action. C. An Extra Contractual Obligation and/or Loss in Excess of Policy
Limits shall be deemed to have occurred on the same date as a loss covered under
the pool participants’ Policies, and shall constitute part of the original loss.
D. For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which a pool participant would have
been contractually liable to pay had it not been for the limit of the original
Policy. E. Loss Adjustment Expense in respect of Extra Contractual Obligations
and/or Loss in Excess of Policy Limits shall be covered hereunder in the same
manner as other Loss Adjustment Expense. F. However, this Article shall not
apply where the loss has been incurred due to final legal adjudication of fraud
of a member of the Board of Directors or a corporate officer of a pool
participant acting individually, collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder. G. In no
event shall coverage be provided to the extent not permitted under law. H. Any
recoveries from unaffiliated insurance coverage for insurance professional
liability will inure to the benefit of the Reinsurer. ARTICLE 12 NET RETAINED
LIABILITY A. This Contract applies only to that portion of any loss that the
Reinsureds retain net for their own accounts. B. The amount of the Reinsurer’s
liability hereunder in respect of any loss or losses shall not be increased by
reason of the inability of the Reinsureds to collect from any other
reinsurer(s), whether specific or general, any amounts that may have become due
from such reinsurer(s), whether such inability arises from the insolvency of
such other reinsurer(s) or otherwise.



--------------------------------------------------------------------------------



 
[exh1015010.jpg]
Effective: January 1, 2016 10 of 16 ARTICLE 13 ORIGINAL CONDITIONS All
reinsurance under this Contract shall be subject to the same terms, conditions,
waivers and interpretations, and to the same modifications and alterations as
the respective Policies of the pool participants. However, in no event shall
this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract. ARTICLE 14 NO THIRD PARTY RIGHTS This
Contract is solely between the Reinsureds and the Reinsurer, and in no instance
shall any insured, claimant or other third party have any rights under this
Contract except as may be expressly provided otherwise herein. ARTICLE 15
DISPUTES Any disputes arising out of the interpretation of this Contract shall
be submitted to the respective Inter-Company Committees of the boards of
directors of EMC Insurance Group Inc. and EMCC pursuant to the terms of the
charters of the Inter-Company Committees then in effect for final and binding
resolution. ARTICLE 16 JURISDICTION If EMCC, as the assuming reinsurer, fails to
perform its obligations under the terms of the Contract, then EMCC, at the
request of any of the Reinsureds, shall agree (a) to submit itself to the
jurisdiction of any state court in the State of Iowa, as state courts in the
State of Iowa shall have jurisdiction over any dispute between the parties
related to this Contract, (b) to comply with all requirements necessary to give
the court jurisdiction, and (c) to abide by the final decision of the court or
any appellate court if there is an appeal. ARTICLE 17 CURRENCY Where the word
“Dollars” and/or the sign “$” appear in this Contract, they shall mean United
States Dollars, and all payments hereunder shall be in United States Dollars.



--------------------------------------------------------------------------------



 
[exh1015011.jpg]
Effective: January 1, 2016 11 of 16 ARTICLE 18 INDEMNIFICATION AND ERRORS AND
OMISSIONS A. The Reinsurer is reinsuring, subject to the terms and conditions of
this Contract, the obligations assumed by the Reinsureds from EMCC through the
terms of the pooling agreement. B. Any inadvertent error, omission or delay in
complying with the terms and conditions of this Contract shall not be held to
relieve either party hereto from any liability that would attach to it hereunder
if such error, omission or delay had not been made, provided such error,
omission or delay is rectified immediately upon discovery. ARTICLE 19 INSOLVENCY
A. In the event of insolvency and the appointment of a conservator, liquidator
or statutory successor of any Reinsured, the Reinsured’s pro rata portion of any
risk or obligation assumed by the Reinsurer shall be payable to the conservator,
liquidator or statutory successor on the basis of claims allowed against the
insolvent Reinsured by any court of competent jurisdiction or by any
conservator, liquidator or statutory successor of the Reinsured having authority
to allow such claims, without diminution because of that insolvency, or because
the conservator, liquidator or statutory successor has failed to pay all or a
portion of any claims. B. Payments by the Reinsurer as above set forth shall be
made directly to the Reinsured or to its conservator, liquidator or statutory
successor, except as provided by applicable law and regulation in the event of
the insolvency of any Reinsured. C. In the event of the insolvency of the
Reinsurer, the liquidator, receiver, conservator or statutory successor of the
Reinsurer shall notify the Reinsureds of the pendency of a claim against the
insolvent Reinsurer on the Contract or contracts reinsured within a reasonable
time after such claim is filed in the insolvency proceeding and, during the
pendency of such claim, any of the Reinsureds may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses which it may deem available to the Reinsurer
or its liquidator, receiver, conservator or statutory successor. D. The original
reinsured or policyholder shall not have any rights against the Reinsurer which
are not specifically set forth in this Contract, or in a specific agreement
between the Reinsurer and the original reinsured or policyholder.



--------------------------------------------------------------------------------



 
[exh1015012.jpg]
Effective: January 1, 2016 12 of 16 ARTICLE 20 SAVINGS/SEVERABILITY If any
provision of this Contract shall be rendered illegal or unenforceable by the
laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract, nor the enforceability
of such provision in any other jurisdiction. In no event shall coverage be
provided to the extent that such coverage is not permitted under Iowa law.
However, no provisions under this Article shall render any provisions of
paragraph B of the Exclusions Article inoperable. ARTICLE 21 OFFSET The
Reinsurer and the Reinsureds shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract and the
Pooling Agreement described in Article 9 Section G of this Contract. The party
asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise. In the event of
the insolvency of any party, offset shall be as permitted by applicable law.
ARTICLE 22 GOVERNING LAW This Contract shall be governed as to performance,
administration and interpretation by the laws of the State of Iowa, exclusive of
conflict of law rules. However, with respect to credit for reinsurance, the
rules of all applicable states shall apply. ARTICLE 23 ENTIRE AGREEMENT This
Contract sets forth all of the duties and obligations between the Reinsureds and
the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties, and any modification or amendment to this
Contract must receive prior approval from the Iowa Insurance Division and the
North Dakota Insurance Department to be effective. However, this Article shall
not be construed as limiting the admissibility of evidence regarding the
formation, interpretation, purpose or intent of this Contract. ARTICLE 24
NON-WAIVER The failure of a Reinsured or the Reinsurer to insist on compliance
with this Contract or to exercise any right or remedy shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance, nor prevent either party from
exercising such remedy in the future.



--------------------------------------------------------------------------------



 
[exh1015013.jpg]
Effective: January 1, 2016 13 of 16 ARTICLE 25 JOINT AND SEVERAL LIABILITY Each
Reinsured shall be jointly and severally liable for the obligations of the
Reinsureds collectively. In the event that any Reinsured becomes insolvent or is
dissolved, the remaining Reinsureds will participate in this Contract according
to the ratio of their revised participation in the pooling agreement with EMCC
to the aggregate participation of the remaining Reinsureds. ARTICLE 26 MODE OF
EXECUTION A. This Contract may be executed by: 1. an original written ink
signature of paper documents; 2. an exchange of facsimile copies showing the
original written ink signature of paper documents; 3. electronic signature
technology employing computer software and a digital signature or digitizer pen
pad to capture a person’s handwritten signature in such a manner that the
signature is unique to the person signing, is under the sole control of the
person signing, is capable of verification to authenticate the signature and is
linked to the document signed in such a manner that if the data is changed, such
signature is invalidated. B. The use of any one or a combination of these
methods of execution shall constitute a legally binding and valid signing of
this Contract. This Contract may be executed in one or more counterparts, each
of which, when duly executed, shall be deemed an original.



--------------------------------------------------------------------------------



 
[exh1015014.jpg]
Effective: January 1, 2016 14 of 16 In WITNESS WHEREOF, the parties hereto, by
their respective duly authorized officers, have executed this Semi-Annual
Aggregate Catastrophe Excess of Loss Reinsurance Contract on the dates recorded
below. Dakota Fire Insurance Company Employers Mutual Casualty Company By: /s/
Scott R. Jean By: /s/ Bruce G. Kelley Scott R. Jean Bruce G. Kelley Executive
Vice President – Finance & Analytics President & CEO Date: February 17, 2016
Date: February 15, 2016 Illinois EMCASCO Insurance Company By: /s/ Scott R. Jean
Scott R. Jean Executive Vice President – Finance & Analytics Date: February 17,
2016 EMCASCO Insurance Company By: /s/ Scott R. Jean Scott R. Jean Executive
Vice President – Finance & Analytics Date: February 17, 2016



--------------------------------------------------------------------------------



 
[exh1015015.jpg]
Effective: January 1, 2016 15 of 16 NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL
DAMAGE - REINSURANCE - U.S.A. 1. This Reinsurance does not cover any loss or
liability accruing to the Reassureds, directly or indirectly, and whether as
Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear Energy risks. 2. Without in any way
restricting the operation of paragraph (1) of this clause, this Reinsurance does
not cover any loss or liability accruing to the Reassureds, directly or
indirectly and whether as Insurer or Reinsurer, from any insurance against
Physical Damage (including business interruption or consequential loss arising
out of such Physical Damage) to: I. Nuclear reactor power plants including all
auxiliary property on the site, or II. Any other nuclear reactor installation,
including laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or III. Installations for
fabricating complete fuel elements or for processing substantial quantities of
“special nuclear material”, and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission. 3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassureds, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate: (a) where Reassureds do not have knowledge of such nuclear reactor
power plant or nuclear installation, or (b) where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However on and after 1st January 1960
this sub-paragraph (b) shall only apply provided the said radioactive
contamination exclusion provision has been approved by the Governmental
Authority having jurisdiction thereof. 4. Without in any way restricting the
operations of paragraphs (1), (2) and (3) hereof, this Reinsurance does not
cover any loss or liability by radioactive contamination accruing to the
Reassureds, directly or indirectly, and whether as Insurer or Reinsurer, when
such radioactive contamination is a named hazard specifically insured against.
5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard. 6. The term “special nuclear material”
shall have the meaning given it in the Atomic Energy Act of 1954 or by any law
amendatory thereof. 7. Reassureds to be sole judge of what constitutes:



--------------------------------------------------------------------------------



 
[exh1015016.jpg]
Effective: January 1, 2016 16 of 16 (a) substantial quantities, and (b) the
extent of installation, plant or site. Note: Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that (a) all
policies issued by the Reassureds on or before 31st December 1957 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply. (b) with respect to any risk located in Canada policies
issued by the Reassureds on or before 31st December 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. 12/12/57 NMA 1119 NOTES: Wherever used herein the terms:
“Reassureds” shall be understood to mean “Companies”, “Reinsureds”, “Reassureds”
or whatever other term is used in the attached reinsurance document to designate
the reinsured companies. “Agreement” shall be understood to mean “Agreement”,
Contract, “Policy” or whatever other term is used to designate the attached
reinsurance document. “Reinsurer” shall be understood to mean “Reinsurer”,
“Underwriter” or whatever other term is used in the attached reinsurance
document to designate the reinsurer.



--------------------------------------------------------------------------------



 